 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   ARTHUR BERAHA,                                )   Case No.: 3:17-CV-00366-RCJ-CBC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 79)
 9                                                 )
     STATE OF NEVADA, et al.,                      )
10                                                 )
                    Defendants.                    )
11                                                 )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge Carla Baldwin Carry (ECF No. 79 1) entered on May 8, 2019, recommending that
15
     the Court deny the Intervenors’ Motion to Intervene (ECF No. 69). On May 22, 2019,
16

17   the proposed Intervenor filed his Objections to Magistrate Judge’s Report and

18   Recommendation (ECF No. 82).
19
            This action was referred to Magistrate Judge Carry under 28 U.S.C. §
20
     636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District
21

22
     Court for the District of Nevada.

23          The Court has conducted its de novo review in this case, has fully considered the
24   pleadings and memoranda of the parties including the parties’ objections to the Report
25
     and Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local
26
     Rule IB 3-2.
27

28          1   Refers to Court’s docket number.



                                                        1
 1        IT IS HEREBY ORDERED that United States Magistrate Judge Carry’s Report
 2
     and Recommendation (ECF No. 79), shall be ADOPTED and ACCEPTED.
 3
          IT IS FURTHER ORDERED that Intervenors’ Motion to Intervene (ECF No. 69).
 4

 5
     Is DENIED.

 6        IT IS SO ORDERED.
 7                                          Dated this 28th day of May, 2019.
 8

 9
                                            ROBERT C. JONES
10                                          Senior District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              2
